Citation Nr: 1113006	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  04-42 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for cellulitis of the left lower extremity.

3.  Entitlement to service connection for intertrigo.


REPRESENTATION

Appellant represented by:	Peter J. Sebekos, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION


The Veteran had active military service from January 1962 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of April 2003 and September 2004 rating decisions in which the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio denied service connection for cellulitis of the left lower extremity and intertrigo, and a petition to reopen a claim of service connection for PTSD, respectively.

The Veteran testified at hearings before decision review officers in May 2004 and April 2005 and before a Veterans Law Judge in December 2010.  Transcripts of all the hearings have been associated with the claims folder.  

The case was remanded by the Board in July 2008 to obtain additional VA treatment records and to afford the Veteran VA examinations.  A review of the record indicates that the Board's Remand directives have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board observes that, in an October 2009 rating decision, the RO awarded service connection for eczema of the bilateral feet.  The RO did not consider a grant of eczema to resolve the issues of service connection for cellulitis of the left lower extremity and intertrigo, because they were separate disabilities.  The Veteran has not contended that he considers his appeal of service connection for cellulitis of the left lower extremity and intertrigo to be satisfied due to the award of service connection of eczema of the bilateral feet.  Therefore, the Board considers the issues of service connection for cellulitis of the left lower extremity and intertrigo to still be on appeal and will proceed to adjudicate those issues.

The issues of an effective date earlier than March 21, 2003, for the award of service connection for eczema of the bilateral feet, service connection for an anxiety disorder as secondary to service-connected hearing loss and tinnitus, and service connection for dizziness or vertigo as secondary to service-connected hearing loss and tinnitus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed June 2001 rating action, the RO denied service connection for PTSD.  

2.  The evidence received since the June 2001 rating action includes pertinent service personnel records in existence but unavailable for consideration in June 2001.

3.  The Veteran's report of stressors are not credible and not supported by objective evidence of record.  

4.  At no time during the appeal period has the Veteran been shown to have PTSD in accordance with the AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV) related to an in-service stressor.

5.  At no time during the appeal period has the Veteran been shown to have cellulitis of his left lower extremity.

6.  At no time during the appeal period has the Veteran been shown to have intertrigo of both feet.  


CONCLUSIONS OF LAW

1.  Since the final June 2001 rating decision, official service department records have been received that are relevant to the Veteran's claim of service connection for PTSD; hence, reconsideration is warranted.  38 U.S.C.A. §§ 1110, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303, 3.304, 20.1103 (2010). 

2.  PTSD was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

3.  Cellulitis of the left lower extremity was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

4.  Intertrigo of both feet was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the initial unfavorable AOJ decision, subsequent RO actions may "essentially cure[] the error in the timing of notice").  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

Here, pre-decisional notice letters in April 2003 and July 2003 complied with VA's duty to notify the Veteran with regards to the claims of service connection for his left lower extremity and foot disorders (claimed as cellulitis and intertrigo), and his PTSD claim.  Specifically, these letters apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  A letter dated in March 2006 notified the Veteran of the criteria for assigning a disability rating and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the July 2003 notice for his petition to reopen did not comply with Kent, because the Veteran's claim for service connection for PTSD is being reconsidered due to the addition of service personnel records herein, any defect in notice is moot.  

Significantly, neither the Veteran nor his representative has asserted any deficiency in VA's duty to notify the Veteran in the current appeal.  Accordingly, the Board finds that VA has complied with its duty to notify the Veteran, as this duty pertains to the current appeal.  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), post-service medical records, Social Security Administration (SSA) records, and secured examinations in furtherance of his claims.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records, which have not been obtained and associated with the claims folder.  
 
Pertinent VA opinions with respect to the issues on appeal were obtained in August 2005 and September 2009.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the August 2005 and September 2009 VA opinions obtained in this case were sufficient, as they were predicated on a full reading of the VA medical records in the Veteran's claims file.  They consider all of the pertinent evidence of record, the statements of the Veteran, and provide explanations for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).

The Board acknowledge the Veteran's representative's argument that the September 2009 examinations are not adequate because the skin examination for cellulitis and intertrigo was performed by a physician's assistant and the psychiatric examination was performed by a neuropsychologist.  As noted by the representative, the Board's July 2008 Remand instructed that the examinations be performed by a dermatologist and a psychiatrist.  However, the Board finds that the VA examinations are still adequate.  In D'Aries v. Peake, 22 Vet. App. 97 (2008), the Court held that, even assuming that Stegall v. West, 11 Vet. App. 268 (1998) was applicable to situations where the Board directly requested a medical opinion from a VA Medical Center and not by way of remand, only substantial, and not strict, compliance with the terms of the request is required.  D'Aries v. Peake, 22 Vet. App. 97 (2008) (citing see Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order)).  In that case, the medical advisory opinion was provided by a neurologist when the Board asked that the opinion be required by an internal medicine specialist; however, substantial compliance with the opinion request was demonstrated and there was no error.  Id.  

In this case, there is no indication in the claims file that the September 2009 examiners do not have the appropriate expertise to render medical opinions, and they made the ultimate determinations required by the Board's Remand.  Thus, the Board finds that substantial compliance with the Board's Remand has been shown and that no remand for new examinations is necessary.  Furthermore, the Board observes that the September 2009 examiner provided a positive nexus opinion for eczema of the feet bilaterally, for which the Veteran was subsequently granted service connection in a October 2009 rating decision.  The Veteran's representative has not argued that that opinion was not adequate; thus, it follows that if an opinion from a physician's assistant is adequate to grant service connection, then there should be no reason why any other opinions from that physician's assistant should not be considered adequate.  

II.  Analysis

	A.  New and Material-PTSD

The Veteran was denied service connection for PTSD in June 2001 because the evidence did not show any in-service stressors.  After receiving notice of the June 2001 decision, the Veteran did not finalize an appeal of that denial.  Later, in June 2003, however, he applied to have his claim reopened.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2010).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

During the pendency of this appeal, VA revised 38 C.F.R. § 3.156(c) which addresses service department records.  See Fed. Reg. 52,455-52, 457 (Sept. 6, 2006) (as codified at 38 C.F.R. § 3.156(c) (2010)). 38 C.F.R. § 3.156(c) was revised to clarify VA's current practice.  When VA receives service department records that were unavailable at the time of the prior decision, VA may reconsider the prior decision, and the effective date assigned will relate back to the date of the original claim, or the date entitlement arose, whichever is later.  The pertinent revisions include removal of the "new and material" requirement in 38 C.F.R. § 3.156(c).

Effective on or after October 6, 2006, 38 C.F.R. § 3.156(c)(1) provides that, notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Further, an award based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3) (2010).

Relevant evidence of record at the time of the June 2001 rating decision consisted of the Veteran's service treatment records (STRs), some of his personnel records, and VA treatment records dated from October 1998 to October 1999.  The Veteran's STRs and personnel records do not show that he received any combat decorations.  His personnel records show that he was stationed in Texas and Hawaii; there is no indication that he was stationed anywhere in Asia during the Vietnam War; nor do his decorations show any service in support of the Vietnam War.  According to his DD 214 and personnel records, his military occupational specialty (MOS) was aircraft and missile hydraulic mechanic.  His STRs show that In January 1964 to February 1964, the Veteran was hospitalized after injuring his left foot while bowling.  According to the VA treatment records, the Veteran had PTSD as a result of a work injury in 1984 that resulted in the Veteran having a left orchidectomy.  

Accordingly, at the time of the denial of the claim for service connection for PTSD in June 2001, the claims folder contained no competent evidence that the Veteran had an in-service stressor.  Thus, the RO, in June 2001, denied the claim of service connection for PTSD.  The rating decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2010).  

The relevant evidence received since the June 2001 denial consists of additional personnel records, VA treatment records dated through May 2010, Social Security Administration (SSA) records, VA examinations in July 2005 and September 2009, and the Veteran's contentions.  His complete personnel file was obtained in connection with his petition to reopen, as opposed to the few personnel pages previously obtained.  His VA treatment records show that he has PTSD related to his military service.  The Veteran's reported stressors include being sent on temporary duty (TDY) assignments in Cambodia, Laos, and Thailand where he shot people he believed were enemy soldiers, but were actually unarmed; witnessed two to three children killed; saw an aircraft shot down; and faced mortar fire where he saw a friend of his get blown up; and being hospitalized for his left foot where was surrounded by amputees and feared that both of his legs would be amputated.  See May 2004 statement; July 2005 VA examination report; October 2009 stressor statement; and April 2010 stressor statements.

Because relevant service personnel records that were in existence but unavailable at the time of the prior final rating decision have been obtained and added to the record, the provisions of 38 C.F.R. § 3.156(c) are for application.  Because the newly received official service department records are relevant to the Veteran's claim, reconsideration of the claim for service connection PTSD is warranted.

      B.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995). 

		1.  PTSD 

Prior to addressing the merits of the claim, the Board notes that the RO considered the merits in the most recent supplement statements of the case in January 2010 and June 2010.  Therefore, the appellant is not prejudiced by the Board considering the same question (based on the same evidence) that the RO considered.

Entitlement to service connection for PTSD requires medical evidence diagnosing PTSD in accordance with the DSM-IV, a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f); 4.125(a).  Where the claimed stressor is not related to combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the Veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) (2010); Cohen v. Brown, 10 Vet. App. 128 (1997).  Evidence denoting participation in combat includes award of decorations such as the Combat Action Ribbon, Combat Infantryman Badge (CIB), Purple Heart Medal, and decorations such as the Bronze Star Medal that have been awarded with a Combat "V" device.

In this case, the Veteran's DD 214 shows that his MOS was aircraft and missile hydraulic mechanic; however, the Veteran did not receive any decorations or medals denoting participation in combat.  Where VA determines that the Veteran did not engage in combat with the enemy, or that the Veteran did engage in combat with the enemy but the claimed stressor is not related to such combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the Veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Cohen v. Brown, 10 Vet. App. 128 (1997).

With regards to the corroboration of stressors, the Board observes the recent amendment to 38 C.F.R. § 3.304 concerning stressors based on a veteran's "fear of hostile military or terrorist activity."  Specifically, the amendment provides that, if a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . , and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  75 Fed. Reg. at 39,852.

As discussed above, the Veteran's reported stressors include TDY assignments in Cambodia, Laos, and Thailand where he shot people he believed were enemy soldiers, but were actually unarmed; witnessed two to three children killed; saw an aircraft shot down; and faced mortar fire where he saw a friend of his get blown up; and being hospitalized for his left foot where was surrounded by amputees and feared that both of his legs would be amputated.  See May 2004 statement; July 2005 VA examination report; October 2009 stressor statement; and April 2010 stressor statements.  According to the Veteran's statements, he was unsure of where he was on his TDY assignments.  In his October 2009 statement, he reported that he believed that he might have been at the Royal Thai Airbase at Nakhon Phanom, Thailand.  In his April 2010 stressor statements, he indicated that based on research, he believed he might have been at Bein Hoa Airbase or at the Royal Thai Airbase at Nakhon Phanom.  The Veteran has indicated that his TDY assignments occurred sometime between December 1963 and January 1964.  See October 2009 and April 2010 stressor statements.  The Veteran testified at his hearings and reported in his stressor statements that he received no formal written TDY orders.  The Veteran has not reported fear of hostile military or terrorist activity; thus, the amendment does not apply. 

A July 2010 letter from U.S. Army and Joint Services Records Research Center (JSRRC) shows that they were able to document that the 6486th Consolidated Aircraft Maintenance Squadron (CAMRON), 6486th Air Wing Base (AWB), Pacific Air Force Command (PACAF), with which the Veteran was attached, was stationed at Hickam Air Force Base (AFB), Hawaii during the December 1963 to July 1965 period.  However, the available historical information did not include information about specific personnel or TDY assignments to the Republic of Vietnam, nor does it document that the 6486th CAMRON was on TDY assignment to Bian Hoa AB during November 1964.  Therefore, they were unable to document the Veteran's presence in the Republic of Vietnam.  JSRRC also indicated that they could not document that the Veteran's named friend, T.K. was killed in action or missing in action.  Furthermore, JSSRC indicated that information concerning the Veteran's TDY assignments should be documented in his personnel records.

A review of the Veteran's STRs does not show any diagnosis of, or treatment for, any psychiatric disorders.  His discharge examination in May 1965 showed a clinically normal psychiatric system.  His personnel records show that he was stationed in Texas and Hawaii.  There is no indication of any TDY assignments to Cambodia, Laos, or Vietnam, or anywhere else.  Furthermore, his STRs do not show treatment in any locations in Asia.  With regards to the Veteran's contention that being hospitalized from January 1964 to February 1964 is a stressor, the Veteran's STRs from that hospitalization do not show any anxiety.  Nor do those records indicate that the Veteran's condition was so severe that he faced the possibility of amputation.  Rather, the records show that the Veteran injured his left foot while bowling and had athlete's foot two weeks prior to his hospitalization, as opposed to jungle rot as the Veteran has contended.  The Veteran was asymptomatic at the time of discharge.  

According to post-service medical records, the Veteran was diagnosed with PTSD in October 1998.  His earliest VA treatment records for PTSD show that it was related to a 1984 work injury that resulted in a left orchidectomy.  Not until April 1999 did the Veteran begin to contend that he was affected by his military service, and not until April 2003 did he begin to report his alleged TDY assignments.  None of the treatment records explained how the Veteran met the DSM-IV criteria for PTSD.  A statement from the Veteran's wife indicates that he had symptoms as early as 1966 when he nearly injured her while they woken up by a jet flying overhead, which the Veteran believed was mortar fire.  

The Veteran was afforded a VA examination in July 2005.  The Veteran reported his stressors as described above to the VA examiner.  With regards to the stressor of the mortar attack that killed his friend, the Veteran reported that apparently he was hit by mortar because the next thing he remembered was waking up in the military hospital.  His injuries were severe enough that he was in danger of a bilateral amputation.  Following an examination, the Veteran was diagnosed with PTSD.  However, in an August 2005 addendum, the examiner opined that a diagnosis of PTSD could only be given if the account of the Veteran's trauma could be substantiated in some way.  The examiner noted that during the interview, the Veteran reported that he had bilateral cellulitis, bilateral gangrene, and feared the prospect of losing both legs.  He also reported being distressed by the injuries of other patients who had lost limbs and other serious injuries.  The examiner observed that after further review of the Veteran's record, it should be noted that the only hospitalization records were found in January 1964 and the reports indicated that the Veteran was injured in a bowling accident and that only his left foot was injured.  The examiner concluded that if the injury sustained was not related to a war zone explosion as he reported, the diagnosis of PTSD could not be confirmed.

Following the Board's July 2008 Remand, the Veteran was afforded a second VA examination in September 2009.  The Veteran reported that he was primarily stationed in Hawaii, with TDY assignments in Laos and Cambodia on covert missions, which he explains was the reason why there was no record of such assignments.  The examiner provided a detailed review of the Veteran's medical/psychiatric history.  The examiner noted that the Veteran's VA records began with an October 1998 record that described the Veteran as "a very angry man" due to his rejected SSA claims; although no formal, structured, or standardized assessment of PTSD symptoms or functioning was completed at that time, the Veteran was diagnosed with PTSD due to the 1984 work injury.  Further VA treatment records in 1998 continued to indicate PTSD due to the work injury.  

An April 1988 SSA psychiatric evaluation showed that the Veteran did not have PTSD related to any condition, including the 1984 work injury.  The examiner noted that at no point in the initial (1998) records was any mention made of PTSD being related to any other stressor besides the work injury.  In fact, the predominance of the VA medical notes focused on the Veteran's extreme stress, frustration, and anger related to his ongoing disability claims, as well as his mistrust of the VA and other government systems.  The examiner noted that the April 1999 VA treatment record was the first to suggest that the Veteran was affected by combat; however, no specifics were provided and no formal, structured, and/or standardized evaluation for PTSD was conducted.  The examiner's report continues to detail the Veteran's medical records, which showed PTSD treatment and the Veteran's continued irritability and anger toward VA and other government systems.  A January 2002 record indicated that the Veteran arrived intoxicated to his counseling session and reported that Vietnam was not his major problem, but his 1984 work injury was a problem.  A record in April 2003 showed that for the first time, the Veteran mentioned experiencing combat while being temporarily assigned to Laos.  

The Veteran reported that his time in the hospital after being injured in service was the most traumatic.  The examiner observed that the Veteran presented as typically described in the notes; i.e., very angry and distrustful of the examiner.  The Veteran also criticized the July 2005 examination report and indicated that it was inaccurate and that the examiner misunderstood the sequence of events.  He indicated that he was hospitalized after developing "jungle rot" on both of his lower extremities and that the "bowling incident" was the precipitant to him going to see the medical services.  The examiner noted that the Veteran's claims file records did not contain any evidence suggestive of bilateral "jungle rot;" rather, they indicated that for two weeks prior to his admission to the hospital, the Veteran developed athlete's foot and that he scratched his foot frequently.  The notes indicate that there was no evidence of any type of foot infection prior to that.  The Veteran again claimed that during his hospitalization, he was strapped down, surrounded by multiple amputees, and was forced to comply with having his extremities drained or risk losing them.  He claimed that above all his other stressors, that was the event that had the most impact on the development of his PTSD.  

In so far as the combat related experiences were concerned, the Veteran reported that he did not let it bother him.  When asked how the medical procedures impacted his functioning, the Veteran answered with symptoms associated with combat exposure.  When asked directly if the symptoms could be related to combat experiences, the Veteran again emphasized that they were related to the fear of having his legs amputated.  The examiner opined that it was difficult to establish the full criteria for PTSD on two levels.  First, in terms of the nature of his stressor (i.e., no evidence of combat exposure in the record or medical complications to the extent he was reporting); and second, in terms of the nature of the symptoms (the symptoms did not make sense in light of the stressor he was claiming).  

Following an exhaustive examination, which included psychological testing, the examiner opined that the overall pattern of test results was indicative of malingering.  The Veteran's current self-report of DSM-IV symptoms of PTSD and depression, as well as his report of difficulty coping with those stressors could not be taken at face value.  That was not to imply that the Veteran did not have PTSD.  However, several issues had to be taken into consideration.  First, was the issue of his reported stressor of being strapped to the bed.  The examiner found that there was no credible evidence of the Veteran's injuries were as severe as he claimed; in fact, the medical records indicated that only his left foot had cellulitis and needed to be incised and drained.  No complications were noted and no report was made that the Veteran suffered from any type of anxiety or fear of medical complications.  Thus, the bulk of the available objective evidence strongly suggested that it did not rise to the level of stress severity as those given as examples by the DSM-IV.  

The examiner also opined that, in over ten years of records from the Veteran's treatment and counseling, there was a startling paucity of documentation of any type of trauma processing, or even any meaningful discussion of emotion or psychological problems.  Instead, the Veteran's sessions were consumed by his anger and mistrust toward the VA Medical Center (VAMC) stemming from his belief that his claims for compensation were being unjustly denied.  The examiner further opined that it appeared that over the course of this time, the very fact that the Veteran was in treatment for PTSD, despite the lack of evidence for such, in and of itself became the basis for such a diagnosis in a tautological fashion.  

The examiner concluded that it was their opinion, with a reasonable degree of scientific certainty, that the criteria for service connection for PTSD had been objectively established.  First, there was a lack of objective evidence that the Veteran served in or near combat operations; there was also a lack of objective evidence that the Veteran was strapped to a bed surrounded by amputees and in constant fear of losing his lower extremities.  In fact, the medical records regarding his hospitalization were rather routine and benign.  Second, there was no evidence from the copious counseling notes that the Veteran suffered emotional or psychological stress stemming from any military related incident; rather, those sessions focused on anger and frustration regarding having his multiple disability claims disallowed.  Finally, due to the Veteran's malingered approach to the current evaluation, his own-self report of those incidents should not be considered as credible.  The examiner diagnosed the Veteran with malingering on current evaluation.  

Based on a review of the evidence, the Board finds that service connection for PTSD must be denied.  Initially, the Board finds that the Veteran does not actually have PTSD in accordance with the DSM-IV criteria.  As noted above, service connection for PTSD requires a diagnosis in accordance with the DSM-IV.  38 C.F.R. §§ 3.304(f); 4.125(a).  The Board acknowledges that there are numerous VA treatment records beginning in October 1998 that show a diagnosis of PTSD; however, those records do not include an explanation about how such diagnosis met the DSM-IV criteria.  As opined by the September 2009 VA examiner, it appeared that over the course of the Veteran's treatment, the very fact that the Veteran was in treatment for PTSD, despite the lack of evidence for such, in and of itself became the basis for such a diagnosis in a tautological fashion.  The Board concurs with the September 2009 examiner.  Furthermore, the July 2005 examiner in the August 2005 addendum opined that the diagnosis of PTSD could not be confirmed if the Veteran's reported injuries were not related to a war zone explosion.  The Board is more persuaded by the detailed and through VA examinations, which do not show that the Veteran has PTSD, than the VA treatment records which do show PTSD.  As discussed above, the copious VA treatment records showing a diagnosis of PTSD do not indicate how the Veteran met the DSM-IV criteria for PTSD, as opposed to the VA examinations, particularly the September 2009 examination, which clearly discuss precisely why the Veteran does not meet the DSM-IV criteria for a diagnosis of PTSD.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Here, there is no competent medical evidence reflective of PTSD in accordance with the DSM-IV. 

Moreover, the Board does not find the Veteran credible with regard to his reported stressors.  Beginning with the Veteran's stressor of being hospitalized, the Board does acknowledge that the Veteran was hospitalized from January 1964 to February 1964 from a left foot injury incurred while bowling.  However, the STRs from that time period do not corroborate the Veteran's assertions regarding his being surrounded by amputees and being in fear of losing his limbs.  Those records also do not support the Veteran's contention that he had jungle rot and gangrene at that time.  The Board finds that the objective medical evidence of record at the time of the Veteran's hospitalization in service outweighs the credibility of his currently reported history.  Such records are more reliable, in the Board's view, than the Veteran's unsupported assertion of events now over three decades past.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence]; see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran].  In sum, the Board finds that the preponderance of the evidence weighs against the Veteran's credibility of his stressor of being surrounded by amputees and being in fear of having both of his legs amputated.  

To the extent that the Veteran might claim that being hospitalized for cellulitis and intertrigo, in and of itself, is a stressor, the Board observes that the Court has held that the sufficiency of a stressor is a clinical determination for an examining mental health professional.  Cohen at 140-141.  In this case, no medical professional has indicated that such a stressor is sufficient for a diagnosis of PTSD.  As noted above, in the August 2005 addendum, the July 2005 examiner opined that diagnosis of PTSD could not be confirmed if the Veteran's reported injuries were not related to a war zone explosion, indicating that the stressor of being hospitalized for a bowling injury is not sufficient to support a diagnosis of PTSD.  Furthermore, the September 2009 examiner opined that, with regards to the Veteran's hospitalization, the bulk of the available objective evidence strongly suggested that it did not rise to the level of stress severity as those given as examples by the DSM-IV.  

As for the Veteran's contentions that he had TDY assignments, the Board finds that the objective evidence of record casts doubt on the Veteran's credibility in reporting those assignments.  Credibility is an adjudicative, not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  First of all, the Veteran's complete personnel records from the National Personnel Records Center (NPRC) have been obtained; there is no indication that he had any TDY assignments.  As discussed above, the July 2010 letter from JSSRC indicated that information concerning the Veteran's TDY assignments should be documented in his personnel records.  

Furthermore, the Veteran has indicated that his in-service hospitalization in 1964 was from jungle rot and gangrene incurred while on a TDY assignment.  However, his STRs as previously discussed, clearly show that he had a bowling injury.  Thus, the objective evidence of record does not support the Veteran's assertion that he incurred an injury while on a TDY assignment, which would corroborate his alleged stressors of having TDY assignments.  

Additionally, the Veteran has been inconsistent in reporting his alleged TDY assignments.  At his June 2007 hearing, the Veteran testified that he was stationed in Laos.  See June 2007 hearing transcript, p. 6.  In October 2009, the Veteran reported that he believed, based on research, that he might have been stationed at the Royal Thai Airbase at Nakhon Phanom in Thailand.  However, in April 2010, the Veteran then reported that he believed, based on research, that he might have been stationed at Bien Hoa Airbase.  In that statement, the Veteran indicated that he was never absolutely certain of the location of where he was stationed.  Furthermore, his representative admitted that it was "incredibly difficult to prove" where the Veteran's alleged TDY assignments were located at.  See February 2011 hearing transcript, p. 13.  With regards to the Veteran's stressor of seeing his friend get blown up while on an alleged TDY assignment, the July 2010 JSSRC letter clearly shows that no confirmation of the Veteran's friend being killed or missing could be found.  

Furthermore, even if the Board did find the Veteran's alleged stressors of TDY assignments credible, which it does not, the Veteran indicated to the September 2009 examiner that such incidents did not bother him.  As discussed above, the Veteran reported to the examiner that in so far as the combat related experiences were concerned, he did not let it bother him.  Additionally, the Board is persuaded by the September 2009 examiner's opinion that due to the Veteran's malingered approach to the current evaluation, his own-self report of those incidents should not be considered as credible.  The examiner conducted a detailed and thorough evaluation, including psychological testing, and the Board can find no reason to find the examiner's assessment regarding the Veteran's credibility to be in correct, especially as the Board's own finding is that the Veteran is not credible with regards to his alleged stressors.

The Board's finding regarding the Veteran's lack of credibility is further supported by the silence of any of the Veteran's combat assertions until 1999.  As discussed in detail above, the Veteran first sought psychiatric treatment from VA in 1998; no mention was made of any service related stressors in any of those records until April 1999.  Even then, the Veteran did not begin to mention his alleged TDY assignments until 2003.  Additionally, even in the April 1998 SSA psychiatric evaluation, the Veteran failed to mention any service related stressors.  

In sum, the Board concludes that his statements are simply not credible evidence.  Moreover, as discussed above, there are objective documents that clearly refute his reported history.  Because of the inconsistency, and the lack of any corroborating evidence, the Board finds that the appellant's allegations have limited, if any, probative value.

The Board acknowledges that the Veteran is competent to report his psychiatric symptoms.  Competent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses, that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, notwithstanding the Veteran's competent contentions, the evidence of record does not show that he has had PTSD at any time during the appeal period. 

The Board acknowledges the Veteran's belief that he has PTSD related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion regarding the diagnosis of PTSD.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2010).  Consequently, the Veteran's own assertions as to diagnosis of a disability have no probative value.

Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for PTSD.  At no time since the Veteran filed his claim for service connection in March 2002 has PTSD in accordance with the DSM-IV been shown.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Furthermore, the Veteran's reported stressors are not credible and have not been corroborated.

Accordingly, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim for service connection for PTSD is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).  

		2.  Cellulitis of the Left Lower Extremity

The Veteran contends that he has cellulitis as a result of his military service.  As noted above the Veteran was hospitalized in service from January 1964 to September 1964 following a foot injury from bowling.  While hospitalized, he had cellulitis of the left foot.  The Veteran was reportedly asymptomatic when discharged from the hospital.  X-rays of the left foot in February 1964 showed no abnormal findings.  On the Veteran's report of medical history accompanying his May 1965 discharge examination, the Veteran checked yes to having foot trouble; cellulitis of the left foot in January 1964 was noted.  Examination revealed clinically normal lower extremities and feet.  Although cellulitis of the left foot in January 1964 was again noted, no current cellulitis was documented.  

According to post-service medical records, the Veteran was afforded a VA examination in June 1970 in connection with his initial claim for cellulitis.  The examination revealed no swelling, scars, or lymph node enlargement.  The Veteran had normal range of motion of the feet and a normal gait.  He was diagnosed with cellulitis of the feet, healed.  

A private medical record dated in June 1990 shows that the Veteran had cellulitis of the foot after he stepped on a nail; which foot was affected was not shown.  VA treatment records indicate that the Veteran reported a history of cellulitis.  In April 1999, he reported a history of cellulitis of the legs/feet; in October 2002, he reported severe bouts of cellulitis of the feet and that the last episode was in 1998.  However, his VA treatment records do not show a current diagnosis of cellulitis.

An independent medical evaluation from C.B., M.D. dated in March 2006 reveals that it was his opinion that the Veteran's current left foot recurrent cellulitis was secondary to his military service.  Dr. C.B. indicated that he reviewed the Veteran's medical records; he did not indicate an actual examination of the Veteran.  In providing a positive nexus opinion, Dr. D.B. noted that the Veteran had no disabilities upon entry to service; had multiple visits for left foot cellulitis in service; and had recurrent foot cellulitis problems throughout the years.  Dr. C.B. further opined that it was known that cellulitis could scar the vascular structures of the foot thereby making that extremity more susceptible to recurrent infections and blood clots.  Therefore, it was likely that the Veteran's in-service foot infections had made his left foot more susceptible to his recurrent left foot cellulitis.

The Veteran was afforded a VA examination in September 2009.  The Veteran reported a skin condition of both feet in which he described a rash occurring to his feet, which was pruritic in nature and was also mostly present between his toes.  He had had ongoing problems with the condition to his feet bilaterally and had not had a recurrence of any cellulitis.  He did not complain of cellulitis at that visit.  Following an exhaustive examination, the Veteran was diagnosed with normal exam for cellulitis.  

Based on a review of the evidence, the Board finds that service connection for cellulitis is not warranted.  Although the Veteran's STRs clearly document cellulitis of the left lower extremity in service, and post-service medical records show cellulitis in 1990 and the Veteran's reported history of recurrent cellulitis, the competent objective medical evidence of record does not show that the Veteran currently has cellulitis or that any episodes of recurrence are related to his military service.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich at 1332.  In other words, the evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Here, there is no competent medical evidence reflective of chronic cellulitis of the left lower extremity. 

The Board acknowledges that the Veteran had cellulitis of a foot in June 1990; however, it was attributed to the Veteran stepping on a nail, as opposed to any recurrence of the in-service cellulitis.  The Board also acknowledges Dr. C.B.'s positive nexus opinion.  However, the Board does not find his opinion probative because the opinion was not based on a physical examination of the Veteran.  In other words, Dr. C.B. did not actually report that the Veteran currently had cellulitis of the left lower extremity.  Moreover, his opinion that cellulitis could scar the vascular structures of the foot thereby making that extremity more susceptible to recurrent infections and blood clots is speculative.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (by using the term "could," without supporting clinical data or other rationale, doctor's opinion simply was too speculative to provide the degree of certainty required for medical opinion).  The opinion that the Veteran's in-service cellulitis made his left lower extremity more susceptible to recurrent infections and blood clots is speculative and therefore, is not probative.  Service connection may not be based on a resort to speculation or possibility, and medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  See 38 C.F.R. § 3.102; Warren v. Brown, 6 Vet. App. 4, 6 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996); Bostain v. West , 11 Vet. App. 124, 127 (1998).  Moreover, without examining the Veteran's left lower extremity, the Board does not find any opinion regarding the vascular structures of the foot of the Veteran's foot probative.  Thus, the Board finds that Dr. C.B.'s opinion is of limited, if any, probative value and therefore, cannot be used to support an award of service connection.

Rather, the Board is more persuaded by the September 2009 examination which was normal for cellulitis.  That examination included an actual physical examination of the Veteran's left lower extremity, in addition to taking into account the Veteran's reported history.  The Board acknowledges that the examiner reported that the Veteran had had no recurrence of cellulitis, which is not entirely accurate in light of the finding of cellulitis in June 1990.  However, as the cellulitis occurrence in June 1990 was the result of stepping on a nail, the Board does not find the VA examiner's opinion to lack probative value since the evidence does not indicate that the cellulitis diagnosed in service reoccurred.  The Board also acknowledges the representative's argument that the examination was not performed during a recurrence of cellulitis.  However, none of the VA treatment records during the appeal period show a recurrence of cellulitis.  

The Board's finding is further supported by the Veteran's STRs.  As discussed above, when discharged from the hospital in February 1964, he was asymptomatic.  Furthermore, his May 1965 discharge examination did not show current cellulitis, but documented the history of cellulitis in January 1964.  Thus, the Veteran's STRs do not support a finding that the Veteran's in-service cellulitis was chronic.  

Additionally, the fact that the June 1970 VA examination showed that the Veteran's cellulitis was healed adds further support to the finding that the Veteran does not have chronic cellulitis as a result of the one incidence of cellulitis following a bowling injury in service.  

The Veteran is competent to report his symptoms related to his left lower extremity.  Layno, 6 Vet. App. 465.  However, notwithstanding the Veteran's credible and competent contentions, the evidence of record does not show that he has had cellulitis of the left lower extremity at any time during the appeal period.  In sum, the evidence does not support a finding that the Veteran's in-service cellulitis was chronic, or that he has continuity of symptomatology related to the one incident of cellulitis in service.  

The Board acknowledges the Veteran's belief that he has cellulitis of the left lower extremity related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion regarding the diagnosis of cellulitis.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a) (1).  Consequently, the Veteran's own assertions as to diagnosis of a disability have no probative value.

Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for cellulitis of the left lower extremity.  At no time since the Veteran filed his claim for service connection in March 2003 has cellulitis of the left lower extremity been shown.  See Brammer at 225; see also McClain, 21 Vet. App. 319.  

Accordingly, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim for service connection for cellulitis of the left lower extremity is denied.  See 38 U.S.C.A §5107.  

		3.  Intertrigo

The Veteran contends that he has intertrigo of the bilateral feet that is related to his military service.  

As discussed above, the Veteran was hospitalized in service following a bowling injury in January 1964.  While hospitalized, the Veteran was diagnosed with intertrigo between the toes.  His discharge examination in May 1965 revealed clinically normal feet; no intertrigo was noted.  

According to post-service medical records, the Veteran has had numerous problems with his feet.  A VA general medical examination in November 1998 showed no dermatosis.  The Veteran's diagnoses include hyperhidrosis and tinea pedis in October 2002; and hyperhidrosis with pitted keratolysis and maceration of bilateral feet in January 2004.  The Veteran's contentions throughout this appeal indicate that he has to soak his feet and change his shoes and socks regularly; he has indicated that he has a chronic, on-going foot problem.  His VA treatment records document on-going feet problems.  However, none of his records show a diagnosis of intertrigo.

Dr. C.B., in his March 2006 evaluation, indicated that since the Veteran's bilateral intertrigo began in service, service connection was warranted.  At the September 2009 VA examination, the Veteran reported that his feet remained very pruritic; he also described a rash occurring between the toes on the bottoms of his feet and reported that his feet were always very "sweaty."  Following an exhaustive examination, the Veteran was diagnosed with eczema of the feet bilaterally.  The examiner opined that it was at least as likely as not that the skin condition to the Veteran's feet bilaterally that was first documented in 1964 during his active military service was related to the skin condition that he experienced today.  [The Board observes that the Veteran was subsequently awarded service connection for eczema of the bilateral feet in an October 2009 rating decision.]

Based on a review of the evidence, the Board finds that service connection for intertrigo is not warranted.  Although the Veteran's STRs clearly document intertrigo in service, none of his post-service medical records show any diagnosis of intertrigo, although they do show diagnoses of other skin disorders of the bilateral feet.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich at 1332.  In other words, the evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Here, there is no competent medical evidence reflective of intertrigo. 

The Board acknowledges Dr. C.B.'s positive nexus opinion.  However, the Board does not find his opinion probative since the opinion was not based on a physical examination of the Veteran; in other words, Dr. C.B. did not actually report that the Veteran currently had intertrigo.  Without an actual physical examination of the Veteran's feet, the Board does not find any opinion indicating that he currently has intertrigo probative.  

Rather, the Board is more persuaded by the September 2009 examination which did not show intertrigo, but instead showed eczema, for which service connection was subsequently granted.  That examination included an actual physical examination of the Veteran's feet, in addition to taking into account the Veteran's reported history.  In this regard, when opining that the Veteran's eczema was related to his military service, the examiner's rationale was that the skin condition first documented in service in 1964 was related to the skin condition that he currently experienced.  Nevertheless, the Board is mindful that the Veteran contends that his in-service intertrigo has continued since service to the present.   However, there is no indication that his current skin disorder is intertrigo; rather, based on the September 2009 examination, it appears that his skin condition is eczema of the feet bilaterally.  

The Board's finding is further supported by the Veteran's STRs.  As discussed above, when discharged from the hospital in February 1964, he was asymptomatic.  Furthermore, his May 1965 discharge examination did not show intertrigo.  Thus, the Veteran's STRs do not support a finding that the Veteran's in-service intertrigo was chronic.  

Additionally, the fact that the June 1970 VA examination failed to show intertrigo adds further support to the finding that the Veteran does not have chronic intertrigo as a result of the one incidence of intertrigo in service.  

The Veteran is competent to report his symptoms related to his bilateral feet.  Layno, 6 Vet. App. 465.  However, notwithstanding the Veteran's credible and competent contentions, the evidence of record does not show that he has had intertrigo of the bilateral feet at any time during the appeal period.  Rather, as discussed above, the Veteran's reported continuity of symptomatology to his in-service complaints has been related to the currently diagnosed eczema of the bilateral feet, for which service connection has been granted.  

The Board acknowledges the Veteran's belief that he has intertrigo related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion regarding the diagnosis of intertrigo.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a) (1).  Consequently, the Veteran's own assertions as to diagnosis of a disability have no probative value.

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for intertrigo.  At no time since the Veteran filed his claim for service connection in March 2003 has intertrigo been shown.  See Brammer at 225; see also McClain, 21 Vet. App. 319.  

The preponderance of the evidence is against this claim.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim for service connection for intertrigo is denied.  See 38 U.S.C.A § 5107.  


ORDER

New service department records to reopen a claim for service connection for PTSD having been received, the appeal is granted to this extent only.  
Entitlement to service connection for PTSD is denied.

Entitlement to service connection for cellulitis of the left lower extremity is denied.

Entitlement to service connection for intertrigo is denied.



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


